          Case 1:20-cv-05532-PAE Document 13 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VISTAJET US INC.,

                                        Plaintiff,                       20 Civ. 5532 (PAE)
                         -v-
                                                                            ORDER TO
 CHARLES J. FREELS,                                                        SHOW CAUSE

                                        Defendant.



PAUL A. ENGELMAYER, District Judge:

       On July 17, 2020, plaintiff filed the complaint in this case. Dkt. 1. On October 14, 2020,

plaintiff served defendant with process, making defendant’s deadline to answer or otherwise

respond November 4, 2021. Dkt. 8. On December 2, 2020, after defendant failed to do so,

plaintiff obtained a Clerk’s certificate of default. Dkt. 12.

       Defendant has not responded to the complaint or otherwise appeared in this action.

Although plaintiff obtained a Clerk’s certificate of default, plaintiff has not filed a motion for

default judgment against defendant, and no progress has otherwise been made in this case.

Accordingly, it is hereby ORDERED that plaintiff shall show cause by April 12, 2021, why the

above-captioned action should not be dismissed for failure to prosecute, pursuant to Rule 41 of

the Federal Rules of Civil Procedure. Plaintiff may show cause by properly submitting a motion

for default judgment, pursuant to the Court’s Individual Rules. Failure to submit a timely and

proper motion for default judgment will result in dismissal of this case under Rule 41.

       SO ORDERED.

                                                                PaJA.�
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge

                                                     1
        Case 1:20-cv-05532-PAE Document 13 Filed 04/01/21 Page 2 of 2




Dated: April 1, 2021
       New York, New York




                                      2
